DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2015 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 6/28/2021 has been considered.  
Rejection to Claims 1-12 and 14 under 35 USC 101 have not been overcome.  
Rejection to Claims 8-9 under 35 USC 112(b) have not been overcome.
Claims 1, 8, 11 and 14 are listed as amended, however examiner notes that the claims filed on 6/28/2021 appear to be the same claims filed on 3/9/2020.
Claim 13 is cancelled.
Claims 1-12 and 14 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites “where said artifact is one among: page link; a visible interactive widget on the web page; and an invisible interactive widget activated by a voice command.” This is interpreted to be modifying "a visible artifact" as recited in Claim 7. However, Claim 7 recites "one mechanism from the group of: activating manually by the user by interacting with a visible artifact on a web page; and activating automatically by the guiding unit, based on pre-defined rules." Because "interacting with a visible artifact" is not required of claim 7, modifying this limitation makes claim 8 unclear. If activating automatically based on pre-defined rules, for example, had been chosen from the list, rather than activating manually, Claim 8 would not need to be addressed.
Claim 9 recites “where said pre-defined rules include one or more among: time elapsed since the time user landed on the interface; detecting access of specific information on the interface; and detecting an intent of user to access pre-defined type of information.” This is interpreted to be modifying "pre-defined rules" as recited in Claim 7. However, Claim 7 recites "one mechanism from the group of: activating manually by the user by interacting with a visible 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 14 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for guiding a user in choosing a service on a personal device, the system comprising: 
a guiding unit for at least 
identifying user action indicating a user need for connecting with businesses; 
help user select a service provider; 
engaging with user by asking one or more questions, and 
receiving answers from the user; 
identifying list of services for the user to potentially connect with; 
receiving, by the guiding unit, user confirmation to connect with a specified service; 
initiating, by the guiding unit, an interactive session between the user and the specified service, to enable the user to connect with the service; 
a central server for at least 
filtering and shortlisting said list of services using a filtering and prioritization module, when requested by the guiding unit to identify list of services for the user to potentially connect with, wherein the list of services is identified based on matching provider information available, business rules and user history
 and collecting data, by the guiding unit, to train the guiding unit for improved guidance, wherein the data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of identifying user action indicating a user need for connecting with businesses; help user select a service provider; engaging with user by asking one or more questions by the agent, and receiving answers from the user; identifying list of services for the user to potentially connect with; receiving user confirmation to connect with a specified service; and initiating, an interactive session between the user and the specified service, to enable the user to connect with the service; filtering and shortlisting said list of services when requested to identify list of services for the user to potentially connect with, wherein the list of services is identified based on matching provider information available, business rules and user history, and collecting data for improved guidance, wherein the data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “identifying, help, engaging, asking, receiving, identifying, receiving, initiating, enable, filtering and shortlisting, identify, matching and collecting” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for guiding a user in choosing a service on a personal device, the system comprising: 
a guiding unit for at least 
identifying user action indicating a user need for connecting with businesses; 
activating a personalized interactive interface to help user select a service provider; 
engaging with user by asking one or more questions, and 
receiving answers from the user; 
identifying list of services for the user to potentially connect with; 
receiving, by the guiding unit, user confirmation to connect with a specified service; and 
initiating, by the guiding unit, an interactive session between the user and the specified service, to enable the user to connect with the service; 
a central server for at least 
filtering and shortlisting said list of services using a filtering and prioritization module, when requested by the guiding unit to identify list of services for the user to potentially connect with, wherein the list of services is identified based on matching provider information available, business rules and user history;
by the guiding unit, to train the guiding unit for improved guidance, wherein the data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 14 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a personal device, a guiding unit, a personalized interactive interface, a central server and a filtering and prioritization module, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the steps are performed by a guiding unit, and the filtering and shortlisting is done using a filtering and prioritization module, only generally links the commercial interactions to a computer environment. Additionally, collecting data with an intent to train the guiding unit does not actively recite training the guiding unit.  Further no details have been claimed that describe how the training of the guiding unit would actually be performed.  Collecting data is an abstract concept that is not integrated into a practical application.  Employing well-known computer 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 14, taken individually or as a whole, the additional elements of claim 14 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 14 utilizes 
receiving or transmitting data over a network (e.g. identifying user action, activating a personalized interactive interface, asking one or more questions, identifying list of services, receiving user confirmation, initiating an interactive session) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 14 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 14, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-12 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
said interface is one among: a widget embedded in a third-party search engine; a widget embedded in a third-party directory; a widget embedded in a webpage; a widget embedded in a web application; a widget embedded in a mobile application; and a widget connected to a phone system. (only generally links the abstract idea to a technological environment, transmitting data over a network)
said user action is one among: textual search request; voice input request; and voice input through a phone call. (only generally links the abstract idea to a technological environment)
said method further comprising: guiding unit asking one or more follow-up questions after receiving request to refine request and provide better search results, wherein said questions are based on at least industry specific knowledge, details of the services offered by available service providers at the moment and users answers to previous questions. (sales activities or behaviors)
where filtering and shortlisting comprises: refining search results using one or more among: pre-defined rules; intelligence gathered from request and subsequent questions asked to users previous history of similar search requests by the same user, 
where said searching is performed on at least one among a pre-configured list of search engines and directory services. (only generally links the abstract idea to a technological environment, transmitting data over a network)
where activating said guiding unit interface is done using one mechanism from the group of: activating manually by the user by interacting with a visible artifact on a web page; and activating automatically by the guiding unit, based on pre-defined rules. (only generally links the abstract idea to a technological environment, transmitting data over a network)
where said artifact is one among: page link; a visible interactive widget on the web page; and an invisible interactive widget activated by a voice command. (only generally links the abstract idea to a technological environment)
where said pre-defined rules include one or more among: time elapsed since the time user landed on the interface; detecting access of specific information on the interface; and detecting an intent of user to access pre-defined type of information. (further limiting the pre-defined rules does not make the abstract idea less abstract)
where said interactive session is one among: voice call session; chat session with a support member of the service; and chat session with a chatbot. (only generally links the abstract idea to a technological environment)
where said method further comprising: performing, by the guiding unit, said one or more tasks through an interactive session. (advertising, marketing or sales activities or behaviors; business relations)
where said one or tasks includes one or more among: scheduling an appointment; finding information about open hours; and finding availability of a specific service. (advertising marketing or sales activities or behaviors)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0138317 A1 to Schoenberg in view of U.S. Patent Application No. 2017/0282063 A1 to Krishnamurthy.

Regarding Claim 1, Schoenberg discloses computerized method for guiding a user in choosing a service on a personal device, the method comprising: 
identifying user action, by a guiding unit, indicating a user need for connecting with businesses; ([0041] In a consumer-initiated engagement, a consumer logs in 162 and communicates 164 a new matter he desires assistance or guidance on to the brokerage, consumer advisor (guiding unit) (receiving a consumer communication indicating a desire for assistance is interpreted as identifying user action. Figs. 5A-5B additionally provide an interface for a user to enter criteria and questions to find a provider. [0065] the system further verifies that the consumer is interested in pursuing a call with a provider)
activating a personalized interactive interface of the guiding unit to help user select a service provider; ([0041] assists the consumer in consolidating 168 his questions and 
engaging with user, by a guiding unit, by asking one or more questions by the agent, and receiving answers from the user; ([0041] Fig. 5A consumer advisor assists the consumer using a general intake interface which asks questions such as “which type of issue are you seeking help on” “is the issue a new one” “is this an urgent issue” etc.)
identifying, by the guiding unit, list of services for the user to potentially connect with; ([0047] the system can assist the consumer in identifying the most appropriate providers)
filtering and shortlisting, by a filtering and prioritization module, said list of services, when requested by the guiding unit to identify list of services for the user to potentially connect with, wherein the list of services is identified based on matching provider information available, business rules and user history; 
receiving, by the guiding unit, user confirmation to connect with a specified service; and ([0041] A results page 178, in FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria. [0025] the system 100 connects members of financial plans with providers of financial products and services, Fig 5C displays options including “connect via web” and “connect via phone.”)
initiating, by the guiding unit, an interactive session between the user and the specified service, to enable the user to connect with the service; ([0041] Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. [0043] When the system determines 222 that the provider is available, the system notifies 224 the consumer.  When notified, the consumer logs in 226 and is connected 228 to the provider. Fig. 10, [0092] providers interact with consumers through a provider console web page providing access to various tools including video feed, phone control, a log of an ongoing chat, messaging tools, etc. [0094] voice conference engagement)
wherein [the] data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services. ([0069] a record of consumer entries (answers of the user to questions posed by the system), recordings, and provider notes, together with time stamps and identification of registrars, [0093] consumer’s engagement history with providers (5C) (records and histories of interactions and entries is interpreted as collecting data from the identified list of services and filtered/shortlisted services, because the user has a history of interacting with a particular provider that had previously been both identified in the list and shortlisted to be presented after filters were applied.)

collecting data, by the guiding unit, to train the guiding unit for improved guidance.  
Krishnamurthy, on the other hand, teaches collecting data, by the guiding unit, to train the guiding unit for improved guidance. ([0053] the training dataset 530 is collected over time from video game consoles of the players and is stored in a database.  Different modules of the artificial intelligence model 510 are trained using the game session training dataset 530 … For instance, the artificial intelligence model 510 is trained to set parameters and parameters values for a virtual assistant 520, an adaptive agent 522, and an adaptive context 524 for a player.  The virtual assistant 520 can be presented using different UI elements in a video game.  Generally, the virtual assistant guides a player about possible next steps that the player can take, given the current context of the video game.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Schoenberg, collecting data to train the guiding unit for improved guidance, as taught by Krishnamurthy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg, to include the teachings of Krishnamurthy, in order to personalize assistance (Krishnamurthy, [0031]).


Regarding Claim 2, Schoenberg discloses the method of claim 1. 
where said interface is one among: a widget embedded in a third-party search engine; a widget embedded in a third-party directory; a widget embedded in a webpage; a widget embedded in a web application; a widget embedded in a mobile application; and a widget connected to a phone system.  ([0041] assists the consumer in consolidating 168 his questions and helps select 170 the appropriate providers to answer them, provides a user interface for entering additional criteria 176 to find a provider. [0028] The web page 134 includes various elements to enable the consumer 120 (to input information.  These interface elements include buttons 136a and text 136b to enable the consumer 120 to select information and to navigate the website.  (user interface elements are widgets embedded in a wepage, Fig. 2A shows elements 136a))
Regarding Claim 3, Schoenberg discloses the method of claim 1. 
Schoenberg discloses where said user action is one among: textual search request; voice input request; and voice input through a phone call.  ([0029] In the IVR system, the voice prompts include questions or statements that elicit information from the consumer 120 and the provider 130 as shown.  The consumer 120 and the provider 130 input information by speaking into the microphone of the telephone or other terminal device and their speech is stored as received or converted to text using voice recognition. [0028] Other standard elements (not shown) can include text boxes to receive textual information)
Regarding Claim 4, Schoenberg discloses the method of claim 1. 
Schoenberg discloses where said method further comprising: guiding unit asking one or more follow-up questions after receiving request to refine request and provide better search results, ([0107] The brokerage system enables a consumer to refine a search for a provider of financial services by presenting areas of expertise for a specific type of provider of financial  wherein said questions are based on at least industry specific knowledge, details of the services offered by available service providers at the moment and users answers to previous questions.  ([0108] the brokerage system requests from the consumer additional information about the specific area of taxation in which the consumer is requesting a consultation.  Referring to FIG. 15, the brokerage system 360 provides a graphical user interface that when rendered on a display displays the various areas of taxation 410, including state tax 412, federal tax 414, corporate tax 416 and individual tax 418.  In another example, a consumer selects to consult with a financial advisor 404. [0110] The brokerage system 360 performs the matching by maintaining pools of providers of financial services in various financial services specialties.  For example, the brokerage system includes a listing of available financial advisors 404 specializing in options and derivatives 422. [0111] Based on the consumer's questions or answers, the brokerage system recommends follow-up actions 432, determines the criterion of a provider best suited to assist the consumer 434, and selects available providers of financial services who meet the criterion 436.)
Regarding Claim 5, Schoenberg discloses the method of claim 1. 
Schoenberg discloses where filtering and shortlisting comprises: refining search results using one or more among: pre-defined rules; intelligence gathered from request and subsequent questions asked to users previous history of similar search requests by the same user, users with similar profile or other users and patterns in final selection; user session cookies; recent interactions on the personal device by the user; the number of leads pending to be served for relevant business services; average review ratings for business services; rate of booking appointments; active promotions for relevant businesses; geography of business services by matching consumers location proximity to a business's proximity if other conditions also match; availability of business services at the time of request; and availability of business services when the service is needed.  ([0050] the consumer enters search criteria which may include whether the provider is available 254, providers rating 252, Providers already associated with the consumer may appear on the consumers' short list, historical engagements, and as shown in Fig. 5B, that the location of the provider is within 20 miles of a zip code)
Regarding Claim 7, Schoenberg discloses the method of claim 1. 
Schoenberg discloses where activating said guiding unit interface is done using one mechanism from the group of: activating manually by the user by interacting with a visible artifact on a web page; and activating automatically by the guiding unit, based on pre-defined rules.  ([0028] The web page 134 includes various elements to enable the consumer 120 (to input information.  These interface elements include buttons 136a and text 136b to enable the consumer 120 to select information and to navigate the website. Fig 2A displays visible artifacts (interface elements) on a web page which may be activated manually.)
Regarding Claim 8, Schoenberg discloses the method of claim 7. 
Schoenberg discloses where said visible artifact is one among: page link; a visible interactive widget on the web page; and an invisible interactive widget activated by a voice command.  ([0028] The web page 134 includes various elements to enable the consumer 120 (to input information.  These interface elements include buttons 136a and text 136b to enable the consumer 120 to select information and to navigate the website. Fig 2A displays visible interactive widgets (interface elements) on a web page which may be activated manually.)
Regarding Claim 9, Schoenberg discloses the method of claim 7. 
Schoenberg discloses where said pre-defined rules include one or more among: time elapsed since the time user landed on the interface; detecting access of specific information on the interface; and detecting an intent of user to access pre-defined type of information.  ([0053] Engagements can be established in various ways, including: [0054] 1.  Passive browsing--Reference content is accessed on the brokerage's website.  The website can support the use of licensed content packages from other vendors to meet the variable preferences of plans. [0055] 2.  Financial Risk Assessments--The system acquires information from consumers through automated interaction (e.g., rules-based interaction) in order to crystallize their needs (e.g., financial risks) and better direct them.)
Regarding Claim 10, Schoenberg discloses the method of claim 1. 
Schoenberg discloses where said interactive session is one among: voice call session; chat session with a support member of the service; and chat session with a chatbot.  ([0058] 5.  Synchronous text correspondence--This may be referred to as a "Chat" module where both sides of the engagement type their entries in response to each others' entries.  The form of communication may be entirely text based but is still a live communication.  Examples include instant messaging and SMS messaging.  [0059] 6.  Web-based teleconferencing--The use of broadband network connections allows for real-time voice transmission over the Internet in what is referred to as full duplex (i.e., both voice channels are open at the same time).  Consumers can opt to have a voice conversation with their providers using, for example, their computer's speakers and microphone.  Web-based teleconferencing may use VoIP, SIP, and other standard or proprietary technologies.  [0060] 7.  Telephonic conferencing--Consumers who wish for a direct telephonic communication with a provider or who are not comfortable using their computer may use a traditional telephone for interaction with a provider.)
Regarding Claim 11, Schoenberg discloses the method of claim 1. 
where said method further comprising: performing, by the guiding unit, one or more tasks through an interactive session.  (Fig. 7, [0114] topics (tasks) may be inserted into an agenda/to do list 298 that is displayed in a user interface.  Based upon the keywords contained in the consumer's question, the brokerage system also determines the criterion for a provider of financial services that is best suited to answer the consumer's question or provide a consultation 434 (FIG. 17).  For example, if the consumer entered into the brokerage system a question about how to short securities, the brokerage system would determine that the words "short" and "securities" were keywords.  Based on these keywords, the brokerage system would recommend the consumer consult with a financial advisor specializing in securities 428 (FIG. 16). [0033] The tracking module 112 transfers 154 information about the availability and the communication capability of the consumers 120 and the providers 130 to the scheduling module 116)
Regarding Claim 12, Schoenberg discloses the method of claim 11. 
Schoenberg discloses where said one or tasks includes one or more among: scheduling an appointment; finding information about open hours; and finding availability of a specific service.  ([0115] the brokerage system the consumer schedules an appointment with a provider of financial services.  In this case, the appointment with the provider of financial services is inserted into the consumer's agenda 298 (FIG. 7). [0033] The tracking module 112 transfers 154 information about the availability and the communication capability of the consumers 120 and the providers 130 to the scheduling module 116)

Regarding Claim 14, Schoenberg discloses a system for guiding a user in choosing a service on a personal device ([0018] client devices), the system comprising: 
a guiding unit for at least identifying user action indicating a user need for connecting with businesses; ([0041] In a consumer-initiated engagement, a consumer logs in 162 and communicates 164 a new matter he desires assistance or guidance on to the brokerage, consumer advisor (guiding unit))
activating a personalized interactive interface to help user select a service provider; ([0041] assists the consumer in consolidating 168 his questions and helps select 170 the appropriate providers to answer them, provides a user interface for entering additional criteria 176 to find a provider.)
engaging with user by asking one or more questions, and receiving answers from the user; ([0041] Fig. 5A consumer advisor assists the consumer using a general intake interface which asks questions such as “which type of issue are you seeking help on” “is the issue a new one” “is this an urgent issue” etc.)
identifying list of services for the user to potentially connect with; ([0047] the system can assist the consumer in identifying the most appropriate providers)
receiving, by the guiding unit, user confirmation to connect with a specified service; and ([0041] A results page 178, in FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria. [0025] the system 100 connects members of financial plans with providers of financial products and services, Fig 5C displays options including “connect via web” and “connect via phone.”)
receiving, by the guiding unit, user confirmation to connect with a specified service; and initiating, by the guiding unit, an interactive session between the user and the specified service, to enable the user to connect with the service; ([0041] Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. [0043] When the system determines 222 that the provider is available, the system notifies 224 the consumer.  When notified, the consumer logs in 226 and is connected 228 to the provider. Fig. 10, [0092] providers interact with consumers through a provider console web page providing access to various tools including video feed, phone control, a log of an ongoing chat, messaging tools, etc. [0094] voice conference engagement)
a central server ([0015]) for at least filtering and shortlisting said list of services using a filtering and prioritization module, when requested by the guiding unit to identify list of services for the user to potentially connect with, wherein the list of services is identified based on matching provider information available, business rules and user history; 
wherein [the] data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services. ([0069] a record of consumer entries (answers of the user to questions posed by the system), recordings, and provider notes, together with time stamps and identification of registrars, [0093] consumer’s engagement history with providers (5C) (records and histories of interactions and entries is interpreted as collecting data from the identified list of services and filtered/shortlisted services, because the user has a history of interacting with a particular provider that had previously been both identified in the list and shortlisted to be presented after filters were applied.)

Schoenberg does not explicitly disclose collecting data, by the guiding unit, to train the guiding unit for improved guidance.  
Krishnamurthy, on the other hand, teaches collecting data, by the guiding unit, to train the guiding unit for improved guidance. ([0053] the training dataset 530 is collected over time from video game consoles of the players and is stored in a database.  Different modules of the artificial intelligence model 510 are trained using the game session training dataset 530 … For instance, the artificial intelligence model 510 is trained to set parameters and parameters values for a virtual assistant 520, an adaptive agent 522, and an adaptive context 524 for a player.  The virtual assistant 520 can be presented using different UI elements in a video game.  Generally, the virtual assistant guides a player about possible next steps that the player can take, given the current context of the video game.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Schoenberg, collecting data to train the guiding unit for improved guidance, as taught by Krishnamurthy, since the claimed invention is merely a combination of old elements, and in .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0138317 A1 to Schoenberg and U.S. Patent Application No. 2017/0282063 A1 to Krishnamurthy in view of U.S. Patent Application No. 2013/0132826 A1 to Kim.

Regarding Claim 6, Schoenberg discloses the method of claim 5. 
Schoenberg does not explicitly disclose said searching is performed on at least one among a pre- configured list of search engines and directory services.  ([0050] the consumer enters search criteria which may include whether the provider is available 254, providers rating 252, Providers already associated with the consumer may appear on the consumers' short list, historical engagements, and as shown in Fig. 5B, that the location of the provider is within 20 miles of a zip code)
Kim, on the other hand, teaches said searching is performed on at least one among a pre- configured list of search engines and directory services. ([0011] In the case of such search engines, at the beginning when Internet services were initiated, a directory-based search scheme was used in which a search engine searches and classifies individual Internet sites and web documents and arranges the search and classification results into a DB and which can access 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Schoenberg, said searching is performed on at least one among a pre- configured list of search engines and directory services, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoenberg, to include the teachings of Kim, in order to easily search for the user's desired information among a great amount of information (Kim, [0008]).

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.  
Rejections under 35 USC 112(b) to claims 1-7 and 10-14 have been (previously) overcome.  
However, claims 8-9 continue to recite unclear limitations.  The claims have not been amended and no argument has been made.  The claims further limit previously recited elements of a list, which makes the claim unclear because the further limited element may not ever be chosen from the list of options.  When a separate element is chosen from the list, the claim will never be invoked or addressed.
with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that “The claims recite steps, or a process directed to yield a specific result which fall within the statutory categories of patent eligible subject matter [at step 1]… the claims 1 and 14 are not directed to an abstract idea.”
Examiner disagrees.  While the claims are directed to a method and a system, which are statutory categories, the claims recite abstract ideas which are exceptions.
Applicant further argues that “amended claims 1 and 14 act to narrow, confine, and otherwise tie down the claim to a particular application, so as not to cover the general abstract idea of collecting and analyzing data.”
Examiner disagrees.  Applicant has amended the claims to include “collecting data … to train the guiding unit for improved guidance.”  Collecting data does not integrate the abstract idea into a practical application.  It is included in the abstract idea of a commercial interaction (specifically advertising, sales and marketing activities), as collecting is done in conjunction with a request to connect with a provider.  Indicating that the collected information is collected “to train the guiding unit for improved guidance” is intended use and does not restrict the abstract idea to that particular application, because the training is never actually performed in the method or by the system.  Collecting information for an intended purpose still only amounts to collecting information.
Applicant further argues that the steps of the independent claims “are not just routine steps ordinarily performed by a generic computer.  Therefore, the present claims are not directed to any form of collection or analysis of information … and are eligible for patent protection.”
Symantec, TLI Communications, OIP Techs).  Further, collecting data from the answers of the user, the identified list of service and the filtered and shortlisted services is considered storing and retrieving information in memory (see Versata, OIP Techs).
Applicant further argues that “Applicant’s claims do not pre-empt the field of “service provider identification.”
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Ariosa Diagnostics. It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Return Mail, Synopsys, FairWarning, Intellectual Ventures I, Sequenom. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Rapid Litig, BASCOM) (MPEP 2106.04(I))
Examiner has reconsidered Steps 2A, to determine whether the claim is directed to an improvement to the functioning of a computer or to any other technology or technical field (discussed above), and 2B, to determine whether the additional elements in combination amount to an inventive concept (discussed above) and maintains that the claims are directed to abstract ideas without significantly more.

	

Applicant’s arguments with respect to rejection of the claim under 35 USC 102 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that “Schoneberg fails to disclose any aspect relating to identifying user action.”
Examiner disagrees. Schoenberg receives a consumer communication indicating a desire for assistance and thereafter verifies that the consumer is interested in pursuing contact with a provider.  Receiving the communication from the consumer and acting upon it is interpreted as identifying user action.
Applicant further argues that Schoenberg does not disclose “collecting data, by the guiding unit, to train the guiding unit for improved guidance, wherein the data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services.”
Schoneberg teaches wherein data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services, because it contains records of consumer entries and histories of interactions with providers. (See [0069], [0093] and Fig. 5C.)
Examiner turns to Krishnamurthy to teach collecting data, by the guiding unit, to train the guiding unit for improved guidance.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that “nowhere in the cited arts is the aspects of “collecting data, by the guiding unit, to train the guiding unit for improved guidance, wherein the data is collected from 
Examiner disagrees. Schoenberg receives a consumer communication indicating a desire for assistance and thereafter verifies that the consumer is interested in pursuing contact with a provider.  Receiving the communication from the consumer and acting upon it is interpreted as identifying user action.
Applicant further argues that Schoenberg does not disclose “collecting data, by the guiding unit, to train the guiding unit for improved guidance, wherein the data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services.”
Schoneberg teaches wherein data is collected from the answers of the user, the identified list of services and the filtered and shortlisted services, because it contains records of consumer entries and histories of interactions with providers. (See [0069], [0093] and Fig. 5C.)
Examiner turns to Krishnamurthy to teach collecting data, by the guiding unit, to train the guiding unit for improved guidance.

Applicant further argues that “it is for the variance in technical fields that the Schoenberg and Krishnamurthy cannot be combined.”
In response to applicant's argument that Krishnamurthy is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Schoenberg and Krishnamurthy are directed to solving the problem of personalizing assistance to users (Krishnamurthy, [0031].
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Schoenberg and Krishnamurthy are directed to solving the problem of personalizing assistance to users (Krishnamurthy, [0031].

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625